DETAILED ACTION
Terminal Disclaimer
The terminal disclaimer filed on 03 May 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Pat. No. 10,421,937 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 21-40 are allowed.
With respect to independent claims 21 and 37, the prior art does not disclose, in the claimed environment, a container assembly for performing biological and pharmaceutical processes and reactions comprising an enclosed container, a selectively-permeable container bottom wall, and a selectively-permeable container top wall, wherein both selectively permeable end walls consist of a filter membrane.  The Proulx reference (US 20050282269) is believed to be the closest prior art, however does not teach the permeable end walls, as claimed.  The Wilson (US 20080227176), Baust (US 20140273063) and Aldeen (US 5882943) references disclose the state of the art regarding containers comprising permeable end walls, but they, like Proulx, do not disclose the claimed invention.  




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN ANDREW BOWERS whose telephone number is (571)272-8613.  The examiner can normally be reached on M-F 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571) 272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

















/NATHAN A BOWERS/Primary Examiner, Art Unit 1799